UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6232



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


CLAY MARSHALL CURTIS,

                                            Defendant - Appellant.



                             No. 99-6299



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


CLAY MARSHALL CURTIS,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-93-21, CA-97-191-R)


Submitted:   June 17, 1999                 Decided:   June 23, 1999
Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clay Marshall Curtis, Appellant Pro Se.    Jean Barrett Hudson,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Clay Marshall Curtis challenges

the district court’s orders denying his motion for reconsideration

of its order denying relief on his motion filed under 28 U.S.C.A.

§ 2255 (West 1994 & Supp. 1999) and his motion for a certificate of

appealability. We have reviewed the record and the district court’s

opinions and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See United States v. Curtis, Nos. CR-93-21;

CA-97-191-R (W.D. Va. Feb. 5 & Feb. 22, 1999).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  3